DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 16-21 of US Application No. 16/258,019 are currently pending and have been examined. Applicant amended claims 1, 8, 11, 16, and 20 and added claim 21. Applicant previously canceled claim 15.

Response to Arguments
Applicant’s arguments, see REMARKS, dated 18 November 2021, regarding the rejections of claims 1-14 and 16-20 under 35 USC § 103 have been fully considered and are partially persuasive. In particular, Applicant amended independent claim 1 to recite “a charging module, implemented via the processor, managing a charging source that is remotely located from the parent vehicle, to provide a charge to the child vehicle from the charging source and routed through the parent vehicle based on charging information from the child vehicle” and argues that the current prior art of record does not teach the limitation as amended. Independent claims 11 and 16 include substantially similar amendments. Examiner agrees. Therefore, the previous rejections of claims 1-14 and 6-20 are withdrawn. However, new rejections of claims 1-14 and 16-20 based on Gecchelin et al. (US 2018/0022405 A1), Bresnahan et al. (US 2017/0370731 A1) and Cronie (US 2016/0129793) are set forth below. Cronie, in particular, teaches the amended claim limitations as set forth in the rejections below. The previous interpretation of claims under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is withdrawn. Applicant amended claim 111 such that § 112(f) is not invoked. 
Applicant’s remaining arguments – the proposed modification of Gecchelin with Ogawa would change the principle operation of Gecchelin and an adequate reason for the combination of Geccelin and Ogawa has not been articulated – are moot, as Ogawa is no longer relied on in the new rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gecchelin et al. (US 2018/0022405 A1, “Gecchelin”) in view of Bresnahan et al. (US 2017/0370731 A1, “Bresnahan”) in view of Cronie (US 2016/0129793 A1).

Regarding claim 1, Gecchelin discloses selectively combinable independent driving vehicles and teaches:
a connection module, implemented via a processor, identifying a [ ] vehicle (logistic server 79 can provide external centralized management of IVs to form an RCVA – see at least ¶ [0054]; server 79 may provide coupling information, including identification of other independent vehicles for coupling – see at least ¶[0054]; alternatively, optical tracking is preformed using a tag on the back of an IV to determine if the vehicle has the ability for coupling – see at least ¶ [0092]; computer system that carries out the steps – see at least ¶ [0148]) and providing the [ ] vehicle with connection instructions to connect the proximate vehicle to the parent vehicle as a child vehicle (logistic server 79 can provide external centralized management of IVs to form an RCVA – see at least ¶ [0054]; server 79 may provide coupling information, including identification of other independent vehicles for coupling, route or rendezvous location, origin and destination, routing plans, connectability states, rendezvous time and location, etc. to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]; i.e., rendezvous time and location are instructions for where and when to connect the vehicles; alternatively, multiple IVs planning to couple adjust their active suspension – see at least ¶ [0096]; i.e., suspension instruction; a first vehicle may be designated as a lead independent vehicle to transmit instructions to a balance of the independent vehicles – see at least ¶ [0066]);
a logistical module, implemented via the processor, providing services to the child vehicle (one IV can be an accessory-type independent vehicle that is coupled to an existing plurality of rigidly coupled individual vehicles and may provide an energy storage system vehicle for charging or replacing energy storage on individual IVs, an entertainment system vehicle; a personal hygiene system vehicle, a cargo vehicle, a business systems vehicle, and a food preparation service vehicle; and sleeping berth vehicle; an exercise vehicle; a utility vehicle, alcohol service vehicle, retail goods shopping services, exercise and workout services, business and equipment services, visual entertainment services, etc. – see at least ¶ [0067]); and 
[ ].



However, Bresnahan discloses connectable vehicles and teaches:
a connection module, implemented via a processor, identifying a proximate vehicle and providing the proximate vehicle with connection instructions to connect the proximate vehicle to the parent vehicle as a child vehicle (a server in communication with a navigation device of a vehicle may provide navigation instructions for the connection process – see at least ¶ [0040]; instructions may include a particular location to connect – see at least ¶ [0041]; potential vehicles for connection may be determined based on which vehicles are within a predetermined radius – see at least ¶ [0032]; i.e., vehicles in a predetermined radius are proximate vehicles).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the selectively combinable independent driving vehicles of Gecchelin to provide for identifying proximate vehicles, as taught by Beshnahan, to connect with other vehicles commuting from one common location to another location (Beshnahan at ¶ [0017]).

	In addition, Cronie discloses wireless vehicle energy sharing and teaches:
a charging module, implemented via the processor (computing device 400 may be used to implement a controller and may be used for wireless vehicle energy sharing – see at least Fig. 4 and ¶ [0054]), managing a charging source that is remotely located from the parent vehicle (one or more charge vehicles 101 may be managed by controller 110 – see at least ¶ [0023]; controller 110 may instruct the charge vehicle 101 to recharge one or more vehicles – see at least ¶ [0023]; charging is performed wirelessly, i.e., remotely – see at least Fig. 1 and ¶ [0021]), to provide a charge to the child vehicle from the charging source and routed through the parent vehicle based on charging information from the child vehicle (computing device 400 used for wireless vehicle energy sharing – see at least Fig. 4 and ¶ [0054]; energy may be transferred wireless from a first vehicle 202 to a second vehicle 205 and then from the second vehicle 205 to another vehicle that follows the second vehicle – see at least ¶ [0030]; the first vehicle 202 may be a charge vehicle configured to store an abundance of energy while traveling a roadway and to provide the stored energy to a multitude of vehicles while in motion – see at least ¶ [0031]; first vehicle 202, i.e., charging source, provides a charge to a vehicle following second vehicle 205, i.e., child vehicle, through the second vehicle 205, i.e., parent vehicle; charge vehicle 101 may transfer energy to the vehicle with the lowest determined charge level, even if such vehicle is not necessarily the closest in proximity to the charge vehicle – see at least ¶ [0022]).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the selectively combinable independent driving vehicles of Gecchelin to provide a charging module to manage the charging source, as taught by Cronie, to provide energy sharing between vehicles (Cronie at ¶ [0003]) to charge individual IVs (Gecchelin at ¶ [0056], [0067]).

	Regarding claim 2, Beshnahan further teaches:
wherein the connection module, implemented via the processor, transmits a connection signal to trigger a central hub database to transmit the connection instructions to the proximate vehicle (a request to connect to another vehicle may be transmitted from the electronic device associated with the vehicle to a service provider, e.g., a server – see at least ¶ [0029]; the request may be analyzed and potential vehicles for connecting may be determined – see at least ¶ [0030]; when a match is determined, the potential vehicles are notified – see at least ¶ [0033]; the initial vehicle and additional vehicles may be provided with navigation instructions for connecting – see at least ¶ [0035], [0037]).



Regarding claim 3, Gecchelin further teaches:
wherein the connection instructions include one or more driving parameters (multiple IVs planning to couple adjust their active suspension – see at least ¶ [0096]) and a docking procedure (coupling IVs may perform a full handshake protocol, including authentication, authorization and accounting – see at least ¶ [0096]).

Regarding claim 4, Gecchelin further teaches:
wherein the docking procedure includes timing for executing a mating procedure using a connection assembly of the proximate vehicle and the modular vehicle (server 79 may provide coupling information, including rendezvous time and location, etc. to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]; robot arm of a trailing IV extends toward the back of a leading IV – see at least ¶ [0093]; mated coupling between IVs – see at least Fig. 16 and ¶ [0094]).

Regarding claim 5, Gecchelin further teaches:
wherein the services provided by the logistical module, implemented via the processor, includes path planning, and wherein the path planning is provided to the child vehicle as navigational data for a planned path (server 79 may provide coupling information, including identification of other independent vehicles for coupling, route or rendezvous location, origin and destination, routing plans, connectability states, rendezvous time and location, etc. to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]).

Regarding claim 6, Gecchelin further teaches:
wherein a subsequent child vehicle connects to the parent vehicle via the modular vehicle (multiple independent driving vehicles may be coupled to form a single rigidly-coupled vehicle assembly – see at least Fig. 1 and ¶ [0053]).

Gecchelin fails to teach but Bresnahan further teaches:
wherein the logistical module, implemented via [the] processor, transmits updated navigational data to the child vehicle based on vehicle data associated with the subsequent child vehicle (a request to connect to one or more additional vehicles may be transmitted from the electronic device associated with the vehicle to a service provider, e.g., a server – see at least ¶ [0029]; the request may be analyzed and potential vehicles for connecting may be determined – see at least ¶ [0030]; when a match is determined, the potential vehicles are notified – see at least ¶ [0033]; the initial vehicle and additional vehicles may be provided with navigation instructions for connecting – see at least ¶ [0035], [0037]; i.e., new navigation instructions is provided to the additional vehicles each time a new vehicle joins the convoy).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined selectively combinable independent driving vehicles of Gecchelin, Beshnahan and Cronie to provide for transmitting updated navigational data, as further taught by Beshnahan, to connect with other vehicles commuting from one common location to another location (Beshnahan at ¶ [0017]).

Regarding claim 7, Beshnahan further teaches:
wherein the navigational data supports the child vehicle navigating the planned path when the child vehicle is operating independently of the modular vehicle (the service .

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined selectively combinable independent driving vehicles of Gecchelin, Beshnahan and Cronie to provide navigational data, as further taught by Beshnahan, to connect with other vehicles commuting from one common location to another location (Beshnahan at ¶ [0017]).

Regarding claim 8, Cronie further teaches:
wherein the charging module, implemented via the processor, generates charging data based on the charging information (program data 424 includes vehicle charging data 428, which may include data related to vehicles having charge to share and vehicles in need of charging – see at least Fig. 4 and ¶ [0057]), and initiates charging for the one or more child vehicles (controller 110 may instruct the charge vehicle 101 to recharge the one or more vehicles when positioned near the charge vehicle – see at least ¶ [0023]).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined selectively combinable independent driving vehicles of Gecchelin, Beshnahan and Cronie to provide a charging module to generate charge data, as further taught by Cronie, to provide energy sharing between vehicles (Cronie at ¶ [0003]).

Regarding claim 9, Beshnahan further teaches:
a notification module, implemented via the processor, provide a vehicle occupant with a notification associated with navigational data generated by the logistical module (passenger may receive a notification of a planned disconnection – see at least ¶ [0053]).



Regarding claim 10, Beshnahan further teaches:
wherein the one or more child vehicles includes a first vehicle and a second vehicle, and wherein the notification is directed to having a vehicle occupant or cargo move from the first vehicle to the second vehicle (notification to move vehicles for disconnecting – see at least ¶ [0063]).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined selectively combinable independent driving vehicles of Gecchelin, Beshnahan and Cronie to provide for directing an occupant or cargo to a different vehicle, as further taught by Beshnahan, to prepare the passenger for disconnection (Beshnahan at ¶ [0053]).

Regarding claim 11, Gecchelin discloses selectively combinable independent driving vehicles and teaches:
a connection module, implemented via [the] processor, identifying a [ ] vehicle and providing the [ ] vehicle with connection instructions to connect the [ ] vehicle to the parent vehicle as a child vehicle (logistic server 79 can provide external centralized management of IVs to form an RCVA – see at least ¶ [0054]; server 79 may provide coupling information, including identification of other independent vehicles for coupling, route or rendezvous location, origin and destination, routing plans, connectability states, rendezvous time and location, etc. to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]; i.e., rendezvous time and location are instructions for where ;
a logistical module, implemented via [the] processor provides services to the child vehicle (one IV can be an accessory-type independent vehicle that is coupled to an existing plurality of rigidly coupled individual vehicles and may provide an energy storage system vehicle for charging or replacing energy storage on individual IVs, an entertainment system vehicle; a personal hygiene system vehicle, a cargo vehicle, a business systems vehicle, and a food preparation service vehicle; and sleeping berth vehicle; an exercise vehicle; a utility vehicle, alcohol service vehicle, retail goods shopping services, exercise and workout services, business and equipment services, visual entertainment services, etc. – see at least ¶ [0067]) and generate navigational data for the child vehicle (server 79 may provide coupling information, including route or rendezvous location, origin and destination, routing plans, etc. to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]); and
[ ].

Gecchelin fails to teach the vehicle being a proximate vehicle; a charging module connected to a charging source that is remotely located from the parent vehicle and implemented via the processor to provide a charge to the child vehicle from the charging source through the parent vehicle based on charging information from the child vehicle.

However, Bresnahan discloses connectable vehicles and teaches:
a connection module, implemented via a processor, identifying a proximate vehicle and providing the proximate vehicle with connection instructions to connect the proximate vehicle to the parent vehicle as a child vehicle (a server in communication with a navigation device of a vehicle may provide navigation instructions for the connection process – see at least ¶ [0040]; instructions may include a particular location to connect – see at least ¶ [0041]; potential vehicles for connection may be determined based on which 

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the selectively combinable independent driving vehicles of Gecchelin to provide for identifying proximate vehicles, as taught by Beshnahan, to connect with other vehicles commuting from one common location to another location (Beshnahan at ¶ [0017]).

	In addition, Cronie discloses wireless vehicle energy sharing and teaches:
a charging module connected to a charging source that is remotely located from the parent vehicle and implemented via the processor (computing device 400 may be used to implement a controller and may be used for wireless vehicle energy sharing – see at least Fig. 4 and ¶ [0054]; computing device 400 may be implemented as part of a vehicle outside of the convoy, i.e., charging vehicle) to provide a charge to the child vehicle from the charging source through the parent vehicle based on charging information from the child vehicle (computing device 400 used for wireless vehicle energy sharing – see at least Fig. 4 and ¶ [0054]; energy may be transferred wireless from a first vehicle 202 to a second vehicle 205 and then from the second vehicle 205 to another vehicle that follows the second vehicle – see at least ¶ [0030]; the first vehicle 202 may be a charge vehicle configured to store an abundance of energy while traveling a roadway and to provide the stored energy to a multitude of vehicles while in motion – see at least ¶ [0031]; first vehicle 202, i.e., charging source, provides a charge to a vehicle following second vehicle 205, i.e., child vehicle, through the second vehicle 205, i.e., parent vehicle; charge vehicle 101 may transfer energy to the vehicle with the lowest determined charge level, even if such vehicle is not necessarily the closest in proximity to the charge vehicle – see at least ¶ [0022]).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the selectively combinable independent driving vehicles of 

Regarding claim 12, Gecchelin further teaches:
wherein the connection instructions include one or more driving parameters (multiple IVs planning to couple adjust their active suspension – see at least ¶ [0096]) and a docking procedure (coupling IVs may perform a full handshake protocol, including authentication, authorization and accounting – see at least ¶ [0096]).

Regarding claim 13, Gecchelin further teaches:
wherein the services provided by the logistical module, implemented via the processor, includes path planning, and wherein the path planning is provided to the child vehicle as navigational data for a planned path (server 79 may provide coupling information, including identification of other independent vehicles for coupling, route or rendezvous location, origin and destination, routing plans, connectability states, rendezvous time and location, etc. to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]).

Regarding claim 14, Beshnahan further teaches:
wherein the navigational data supports the child vehicle navigating the planned path when the child vehicle is operating independently of the modular vehicle (the service provider or server may transfer or reassign the passenger’s navigation route from in preparation for disconnection – see at least ¶ [0062]).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined selectively combinable independent driving vehicles of Gecchelin, Beshnahan and Cronie to provide navigational data, as further taught by 

Regarding claim 16, Gecchelin discloses selectively combinable independent driving vehicles and teaches:
identifying a [ ] vehicle (logistic server 79 can provide external centralized management of IVs to form an RCVA – see at least ¶ [0054]; server 79 may provide coupling information, including identification of other independent vehicles for coupling to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]; i.e., rendezvous time and location are instructions for where and when to connect the vehicles);
providing the [ ] vehicle with connection instructions to connect the [ ] vehicle to the modular vehicle as a child vehicle (logistic server 79 can provide external centralized management of IVs to form an RCVA – see at least ¶ [0054]; server 79 may provide coupling information, including route or rendezvous location, rendezvous time and location, etc. to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]; i.e., rendezvous time and location are instructions for where and when to connect the vehicles);
providing navigational services to the child vehicle (server 79 may provide coupling information, including route or rendezvous location, origin and destination, routing plans, etc. to enable couple of one independent vehicle to another independent vehicle; and 
[ ] (an IV may be configured with spring-loaded trolley poles to provide power to the motors of the IV for pulling coupled IVs that do not have the trolley configuration – see at least ¶ [0056]; two-wire electricity feed = charging source; trolley configured IV = parent and non-trolley configured IV = child; power from the two-wire feed, i.e. trolley poles, can charge internal battery packs of any of the rigidly coupled IVs – see at least ¶ [0056]; i.e., power to charge the battery is routed from the two-wire electricity feed to the non-trolley configured, coupled IVs through the trolley-configured IV).



However, Bresnahan discloses connectable vehicles and teaches:
a connection module configured to identify a proximate vehicle and providing the proximate vehicle with connection instructions to connect the proximate vehicle to the parent vehicle as a child vehicle (a server in communication with a navigation device of a vehicle may provide navigation instructions for the connection process – see at least ¶ [0040]; instructions may include a particular location to connect – see at least ¶ [0041]; potential vehicles for connection may be determined based on which vehicles are within a predetermined radius – see at least ¶ [0032]; i.e., vehicles in a predetermined radius are proximate vehicles).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the selectively combinable independent driving vehicles of Gecchelin to provide for identifying proximate vehicles, as taught by Beshnahan, to connect with other vehicles commuting from one common location to another location (Beshnahan at ¶ [0017]).

In addition, Cronie discloses wireless vehicle energy sharing and teaches:
providing a charge to the child vehicle from a charging source that is remotely located from the parent vehicle and routed through the parent vehicle based on charging information from the child vehicle (computing device 400 may be used to implement a controller and may be used for wireless vehicle energy sharing – see at least Fig. 4 and ¶ [0054]; computing device 400 may be implemented as part of a vehicle outside of the convoy, i.e., charging vehicle; energy may be transferred wireless from a first vehicle 202 to a second vehicle 205 and then from the second vehicle 205 to another vehicle that follows the second vehicle – see at least ¶ [0030]; the first vehicle 202 may be a charge vehicle configured to .

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the selectively combinable independent driving vehicles of Gecchelin to provide a charging module to manage the charging source, as taught by Cronie, to provide energy sharing between vehicles (Cronie at ¶ [0003]) to charge individual IVs (Gecchelin at ¶ [0056], [0067]).

Regarding claim 17, Gecchelin
wherein the navigational services include performing path planning and providing the child vehicle with navigational data (server 79 may provide coupling information, including identification of other independent vehicles for coupling, route or rendezvous location, origin and destination, routing plans, connectability states, rendezvous time and location, etc. to enable couple of one independent vehicle to another independent vehicle – see at least ¶ [0054]).

Regarding claim 18, Gecchelin further teaches:
wherein a subsequent child vehicle connects to the parent vehicle via the modular vehicle (multiple independent driving vehicles may be coupled to form a single rigidly-coupled vehicle assembly – see at least Fig. 1 and ¶ [0053]).

Gecchelin fails to teach but Bresnahan further teaches:
wherein the logistical module transmits updated navigational data to the child vehicle based on vehicle data associated with the subsequent child vehicle (a request to connect to one or more additional vehicles may be transmitted from the electronic device associated with the vehicle to a service provider, e.g., a server – see at least ¶ [0029]; the request may be analyzed and potential vehicles for connecting may be determined – see at least ¶ [0030]; when a match is determined, the potential vehicles are notified – see at least ¶ [0033]; the initial vehicle and additional vehicles may be provided with navigation instructions for connecting – see at least ¶ [0035], [0037]; i.e., new navigation instructions is provided to the additional vehicles each time a new vehicle joins the convoy).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined selectively combinable independent driving vehicles of Gecchelin and Beshnahan to provide for transmitting updated navigational data, as further taught by Beshnahan, to connect with other vehicles commuting from one common location to another location (¶ [0017]).

Regarding claim 19, Beshnahan further teaches:
a notification module configured to provide a user with a notification associated with navigational data (passenger may receive a notification of a planned disconnection – see at least ¶ [0053]).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined selectively combinable independent driving vehicles of Gecchelin, Beshnahan and Cronie to provide a notification module, as further taught by Beshnahan, to prepare the passenger for disconnection (Beshnahan at ¶ [0053]).

Regarding claim 20, Cronie further teaches:
generating charging data based on the charging information (program data 424 includes vehicle charging data 428, which may include data related to vehicles having charge to share and vehicles in need of charging – see at least Fig. 4 and ¶ [0057]) and initiate charging for the one or more child vehicles (controller 110 may instruct the charge vehicle 101 to recharge the one or more vehicles when positioned near the charge vehicle – see at least ¶ [0023]).

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combined selectively combinable independent driving vehicles of Gecchelin, Beshnahan and Cronie to provide a charging module to generate charge data, as further taught by Cronie, to provide energy sharing between vehicles (Cronie at ¶ [0003]).

Regarding claim 21, Cronie further teaches:
wherein the charging information includes the current charge status of the child vehicle (charge vehicle 101 may transfer energy to the vehicle with the lowest determined charge level, even if such vehicle is not necessarily the closest in proximity to the charge vehicle – see at least ¶ [0022]; i.e., to determine the lowest charge level among several vehicles, the current charge level of each of the vehicles must be provided).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666